Citation Nr: 0630266	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  03-26 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for major depressive disorder prior to July 12, 2000.

2. Entitlement to a rating in excess of 70 percent for major 
depressive disorder from July 12, 2000. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for major 
depressive disorder.  The July 2002 rating decision assigned 
a 30 percent rating, effective April 1, 1996.  In September 
2002, the RO increased the rating to 70 percent, effective 
July 12, 2000.  The veteran argues that he is entitled to 
higher ratings for the major depressive disorder and he 
asserts that the 70 percent rating should date back to his 
April 1996 claim.  

The Board notes that in February 2006, additional evidence 
was received at the RO and was associated with the claims 
folder without waiver of the RO's initial review of this 
evidence.  The additional evidence consists of VA treatment 
records dated from 1998 to November 2005.  Review of the 
additional evidence reveals that the treatment records dated 
to June 2005 are duplicative and were previously associated 
with the record and were considered by the RO.  The new 
treatment records dated from August 2005 to November 2005 are 
not pertinent to the issue on appeal and do not pertain to 
the service-connected major depressive disorder.  Since the 
additional evidence is either not pertinent or duplicative, 
the Board finds that the solicitation of a waiver and/or 
remand for the RO's initial consideration of this evidence is 
not required.  38 C.F.R. § 20.1304(c) (2005). 

In February 2005, this matter was remanded to the RO for 
additional development. 



FINDINGS OF FACT

1.  From April 1, 1996 to May 17, 1998, the veteran's major 
depressive disorder was principally manifested by definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment; there was no evidence of 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment. 

2.  From November 7, 1996 to May 17, 1998, the major 
depressive disorder was principally manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events); there was no 
evidence of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

3.  From May 18, 1998, the service-connected major depressive 
disorder was principally manifested by severe impairment in 
the ability to establish and maintain effective or favorable 
relationships with people and the psychoneurotic symptoms are 
of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.

4.  Since May 18, 1998, the service-connected major 
depressive disorder has caused deficiencies in most areas 
such as family relations, work, judgment, thinking, and mood.  

5.  Since May 18, 1998, the service-connected major 
depressive disorder has not caused the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities, a 
demonstrable inability to obtain or retain employment; or 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  From April 1, 1996 to May 17, 1998, an initial disability 
evaluation in excess of 30 percent for major depressive 
disorder were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.132, Diagnostic Code 9434 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2005).

2.  From May 18, 1998, the criteria for a 70 percent rating 
for major depressive disorder were met.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.132, Diagnostic Code 9434 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9434 (2005).

3.  From May 18, 1998, the criteria for a disability 
evaluation in excess of 70 percent for major depressive 
disorder were not met.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.132, Diagnostic Code 9434 (1996); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9434 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in March 2005.  The letter 
notified the veteran of what information and evidence must be 
submitted to substantiate the claim for a higher rating, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).    

In this case, as the veteran was provided VCAA notice after 
the initial adjudication of the claim.  The veteran was 
provided with content-complying notice in March 2005.  After 
the VCAA notice was provided, the veteran had over a year to 
respond to the notice and submit additional evidence in 
support of his claim.  The claim was readjudicated in 
supplemental statement of the case dated in October 2005.  
The Board finds that the actions taken by VA have essentially 
cured the error in the timing of notice.  See Mayfield, 
supra.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  The Board also 
points out that the veteran has not alleged any prejudice.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.      

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As for requirements of Dingess, the issue on appeal is the 
rating of the major depressive disorder.  In this case, 
elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  As to element (4), 
degree of disability, the veteran has been notified of the 
rating criteria.  As to element (5), effective date, an 
August 2006 letter notified the veteran of effective dates.  
Furthermore, whatever effective date is assigned by the RO is 
an appealable issue.  The record fails to show prejudicial 
error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  VA 
treatment records dated from 1996 to 2005 from the VA medical 
facilities in Loma Linda and West LA were obtained and 
associated with the claims file.  The veteran was afforded VA 
examinations in March 1997, May 1998, September 2000, 
February 2001, and July 2002 to evaluate the severity of the 
service-connected major depressive disorder.  This matter was 
remanded in February 2005, in part, so that the RO could make 
an attempt to obtain the veteran's Social Security 
Administration records.  In October 2005, Social Security 
informed the RO that the veteran's folder had been destroyed.  
There is no identified relevant evidence that has not been 
accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127. 

Effective November 7, 1996, during the pendency of this 
appeal, the Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders including major 
depressive disorder.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
(codified at 38 C.F.R. § 4.130). 

Before November 7, 1996, the Rating Schedule read as follows:

100 percent:  The attitudes of all 
contacts except the most intimate are so 
adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes associated with 
almost all daily activities such as 
fantasy, confusion, panic and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70 percent:  Ability to establish and 
maintain effective or favorable 
relationships with people is severely 
impaired.  The psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain or retain employment. 

50 percent:  Ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment. 

30 percent:  Definite impairment in the 
ability to establish or maintain 
effective and wholesome relationships 
with people, with psychoneurotic symptoms 
resulting in such reduction in 
initiative, flexibility, efficiency, and 
reliability levels as to produce definite 
industrial impairment.  

10 percent:  Less than the criteria for 
the 30 percent, with emotional tension or 
other evidence of anxiety productive of 
mild social and industrial impairment.

Zero percent:  There are neurotic 
symptoms which may somewhat adversely 
affect the relationships with others but 
which do not cause impairment of working 
ability.

38 C.F.R. § 4.132, Diagnostic Code 9434 (1996).  

A 100 percent evaluation may be assigned under the above 
rating criteria as long as the veteran meets one of three 
listed criteria: total isolation; gross repudiation of 
reality; and/or unemployability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9434 (1996); Johnson v. Brown, 7 Vet. App. 
95, 96 (1994).  

On and after November 7, 1996, the Rating Schedule reads as 
follows:

100 percent:  Total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation or own name.  

70 percent:  Occupational and social 
impairment, with deficiencies in most 
areas, such as work, school, family 
relations judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence) spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

50 percent:  Occupational and social 
impairment with reduced reliability and 
productivity due to such symptoms as: 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and long-
term memory (e.g. retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances 
of motivation and mood; difficulty in 
establishing effective work and social 
relationships.  

30 percent:  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10 percent:  Occupational and social 
impairment due to mild or transient 
symptoms that decrease work efficiency 
and ability to perform occupational tasks 
only during periods of significant 
stress, or symptoms controlled by 
continuous medication.

Zero percent:  A mental condition has 
been formally diagnosed, but symptoms are 
not severe enough either to interfere 
with occupational or social functioning 
or to require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2005).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 
9 Vet. App. 266 (1996) (citing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.), p. 32 (DSM-IV)).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  DSM-IV.

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communications (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work).  Id.

In determining whether a veteran meets the new criteria for a 
70 percent evaluation under the new criteria for rating 
psychiatric disabilities; the Board must consider whether the 
veteran has deficiencies in most of the following areas: 
work, school, family relations, judgment, thinking, and mood.  
Bowling v. Brown, 15 Vet. App. 1, 10-15 (2001).

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Because the rating criteria for rating psychiatric 
disabilities changed during the pendency of the veteran's 
appeal, the question arises as to which set of rating 
criteria applies.  In Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), it was held that when the governing law or 
regulations change during an appeal, the most favorable 
version will be applied.  However, the Federal Circuit 
overruled Karnas to the extent that it indicated retroactive 
application of a new law or regulation might be appropriate 
in the absence of language in the law or regulation requiring 
such application.  See Kuzma v. Principi, 341 F.3d 1327, 
1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

The Board will consider the former rating schedule for 
psychiatric disorders from April 1, 1996, since the revised 
rating schedule was not in effect until November 7, 1996.  
The Board will consider the former and revised rating 
schedule from November 7, 1996

The evidence during this period is consistent with a finding 
that the veteran's psychiatric disorder was no more than 
definite.  The medical evidence for this time period shows 
that the veteran reported having anxiety and depression and 
he was prescribed Zoloft.  The treatment records show that 
the veteran had difficulty with stress.  In March 1995, he 
requested a psychological consult for stress reduction.  The 
treatment records indicate that the veteran had a history of 
depression and alcohol abuse.  A January 1996 VA treatment 
record indicates that the veteran reported having increased 
stress and increased alcohol intake.  Examination revealed no 
overt anxiety or depression or psychoses.  The Axi I 
diagnosis was alcohol dependance and anxiety not otherwise 
specified.  Treatment records dated in February 1997 indicate 
that the veteran had been working but had stopped work due to 
a physical injury.  In February 1997, it is noted that the 
veteran's physical therapy had finished and the veteran 
wanted a statement that he can return to work in security 
part-time.  The veteran under VA examination in March 1997.  
The Axis I diagnosis was alcohol and cannabis dependence and 
mood disorder, depression and anxiety.  The veteran had an 
affect of underlying hostility and anger.  His memory was 
poor to recent and remote events.  The veteran did not have a 
thought disorder.  He had some insight and poor judgement.  
The veteran's GAF score was 55 to 50 which more closely 
approximates moderate impairment.  

The Board finds that the medical evidence of record more 
closely approximates definite social and industrial 
impairment.  The evidence for this time period does not 
establish that the service-connected major depressive 
disorder caused considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people or that by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  The 
medical evidence for this time period essentially shows that 
the veteran reported having increased stress and depression.  
He was taking medication for his symptoms.  There are no 
objective findings of considerable social or industrial 
impairment.  The Board finds that the preponderance of the 
evidence is against the assignment of a disability evaluation 
in excess of 30 percent under the old rating criteria.  That 
is, the evidence does not show considerable social and 
industrial inadaptability.  

Turning to the new criteria for the period since November 7, 
1996, the Board finds that from November 7, 1996 to May 17, 
1998, the medical evidence shows that the service-connected 
major depressive disorder more closely approximates the 
criteria for a 30 percent rating under the former rating 
schedule which is discussed above, and under the revised 
rating schedule which is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  

The VA treatment records dated in February 1997 indicate that 
the veteran had been working but had stopped work due to a 
physical injury.  In February 1997, it is noted that the 
veteran's physical therapy had finished and the veteran 
wanted a statement that he can return to work in security 
part-time.  The veteran underwent a VA examination in March 
1997.  The Axis I diagnosis was alcohol and cannabis 
dependence and mood disorder, depression and anxiety.  The 
veteran had an affect of underlying hostility and anger.  His 
memory was poor to recent and remote events.  The veteran did 
not have a thought disorder.  He had some insight and poor 
judgement.  The veteran's GAF score was 55 to 50 which more 
closely approximates moderate impairment.    

The evidence of record shows that during this time period, 
the veteran was still working part-time or attempting to 
work.  A May 1998 VA examination report notes that the 
veteran last full time position was with the post office from 
1985 to 1990.  He injured his back in 1990 and was granted 
medical retirement in 1995.  The veteran reported that he 
worked part-time as a security guard from April 1997 to 
January 1998.  He indicated that he worked five days a week 
from 2 to 6 hours a day.  The veteran indicated that he was 
unable to maintain this employment because he lost his 
transportation.  He also reported, however, that when he was 
working, he lost one or two days a month from work because he 
felt too depressed or he was in physical pain.  The veteran 
reported that he currently had applied for employment in food 
service and housekeeping and he believed he was capable of 
doing some work, but because of his emotional and physical 
problems, he did not think he would be given serious 
consideration.  The Board finds that this evidence shows that 
for the time period in question, the veteran had occupational 
and social impairment due to the major depressive disorder 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

The Board finds that entitlement to the 70 percent rating, 
under the old and revised rating schedule was first 
demonstrated upon VA examination on May 18, 1998.  Upon 
examination, the veteran had a depressed mood.  His affect 
was dysphoric.  Judgement was limited.  The veteran reported 
having a depressed mood everyday.  He indicated that he had 
ups and downs and his mood was better when he played with his 
children, but the depression was still present.  He had a 
depressed appetite for several weeks.  He had periods of 
agitation and racing thoughts when he was preoccupied with 
his problems.  The veteran reported having periods of 
inactivity and lack of motivation.  When he had trouble 
talking care of everyday activities of living, he would 
isolate from others.  The veteran also reported having a lack 
of concentration and forgetfulness, feelings of 
worthlessness, and thoughts of death.  The veteran denied 
having any specific suicidal or homicidal plan.  

Upon mental status examination, the veteran reported that his 
mood was depressed.  Affect was dysphoric and consistent with 
the reported mood.  Thought processes were generally logical 
but were rather vague and circumstantial.  Insight and 
judgement were limited.  The veteran denied hallucinations or 
suicidal ideations.  Concentration and memory appeared 
grossly intact.  Memory appeared spotty.  The Axis I 
diagnosis was major depressive disorder, recurrent, severe; 
cannabis abuse, sustained in full remission; and alcohol 
dependence, sustained partial remission.  The examiner stated 
that veteran's depressive symptoms currently appear to result 
in significant impairment and functioning.  The examiner 
indicated that the depression resulted in social isolation, 
lack of interest in activities including personal hygiene, 
forgetfulness, decreased concentration, and lack of 
motivation to complete tasks or keep appointments.  The 
examiner noted that the veteran did try to work part-time 
within the past year and depression contributed to time off 
from work.  

The findings from the May 18, 1998 VA examination establishes 
that the service-connected major depressive disorder causes 
severe occupational and social impairment.  As noted above, 
the examination report reflects a diagnosis of major 
depressive disorder, recurrent, severe.  The examiner 
indicated that the impairment due to the major depressive 
disorder was significant.  The examiner also indicated that 
if the veteran's self-report was accurate, it appeared that 
the depression could not be accounted for by his use of 
marijuana and alcohol since the depression has persisted with 
abstinence from use of marijuana and alcohol.  Thus, he meets 
the criteria for a 70 percent evaluation under the old rating 
criteria.   

The findings of the May 18, 1998 VA examination also 
establishes that the service-connected major depressive 
disorder causes deficiencies in the areas of work, family, 
judgement, thinking, and mood.  As noted above, the examiner 
indicated that the major depressive disorder caused 
significant impairment in functioning and the depression 
contributed to the veteran's time off from work and caused 
social isolation.  The veteran had a depressed mood.  His 
judgement was limited.  The depression caused forgetfulness 
and decreased concentration.  Thus, the veteran meets the 
criteria for a 70 percent evaluation under the old rating 
criteria, and his symptoms approximate the criteria for a 70 
percent rating under the new criteria.  38 C.F.R. § 4.7, see 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001) (holding that 
the criteria for a 70 percent rating are met where there has 
deficiencies in most of the following areas: work, school, 
family relations, judgment, thinking, and mood).

The Board finds that the medical evidence of record 
establishes that the service-connected major depressive 
disorder continued to cause severe occupational and social 
impairment and causes deficiencies in the areas of work, 
family, judgement, thinking, and mood up until and after July 
12, 2000.  The evidence of record dated from 1998 to 2005 
show that while at times, the veteran's GAF score was as low 
as 35 and as high as 67, it was most consistently 45, which 
is indicative of significant or major impairment.  The VA 
treatment records dated in June 1998 and September 1998 show 
that the veteran's GAF score ranged from 40 to 55.  Treatment 
records dated in 1999 show that the veteran attended stress 
reduction and anger management classes.  A June 1999 private 
psychiatric evaluation indicates that the veteran's 
depression was mild to moderate and he was fairly impaired in 
his ability to work.  

A January 2000 VA treatment record indicates that the 
veteran's GAF score for the depressive disorder was 45.  His 
mood was depressed.  He had decreased concentration.  Insight 
was poor.  Judgment was fair.  The veteran was prescribed 
medication for insomnia and he was currently on Paxil.  A 
July 2000 treatment record reflects a GAF score of 40-50.  A 
September 2000 VA examination report indicates that the 
veteran had depressed mood and psychomotor retardation.  The 
veteran's delayed recall was significantly impaired.  His 
judgment was fair and insight was poor.  The Axis I diagnosis 
was major depressive disorder, recurrent, severe.  The GAF 
score was 40 which is indicative of major impairment in areas 
such as work, family relations, judgment, thinking, or mood.  
The examiner noted that the veteran's history and interview 
data were consistent with a diagnosis of major depressive 
disorder, recurrent and severe, somewhat helped by 
medications.  The examination report indicates that the 
veteran's psychiatric medications included Clonazepam, 
Trazodone, and Paroxetine.  The examiner found the veteran to 
be significantly impaired.  The examiner stated that the 
veteran experienced depressed mood and had unrefreshing 
sleep.  He had markedly diminished interest in activities 
that he used to enjoy.  For example, he used to enjoy being 
with his children but did not enjoy that now.  He lacked 
motivation and lacked energy.  The veteran felt worthless and 
had an impaired ability to concentrate.  He was socially 
isolated.  A September 2000 VA treatment record indicates 
that the veteran continued to have depressed mood, poor 
concentration, poor memory, and fair judgement.  His GAF 
score was 45.  A December 2000 VA treatment record notes that 
the veteran had a GAF score of 35, which indicative of major 
occupational and social impairment.  

VA treatment records and examination reports dated in 2001 
show that the veteran's GAF scores ranged from 35 to 67.  The 
veteran underwent VA psychiatric examination in February 
2001.  The veteran's claims folder and medical history was 
reviewed.  The examiner concluded that the Axis I diagnosis 
was major depressive disorder, recurrent.  The GAF score was 
35, which is indicative of major impairment.  Mental status 
examination revealed that the veteran had various somatic 
complaints and a pervasive persecutory scene, but he did not 
appear to be bizarre or overtly delusional.  The veteran 
reported having depressed mood, disrupted sleep, low self-
esteem, and low motivation.  

VA treatment records dated in 2002 and 2004 show that the 
veteran's GAF score continued to be 45 which is indicative of 
major social and occupational impairment.  The veteran 
continued taking psychiatric medications.  A May 2004 A 
treatment record indicates that the veteran's mood was 
dysphoric and his affect was constricted.  Concentration was 
fair.  The veteran's medication was increased.  

VA treatment records dated in 2005 show that the veteran's 
GAF score was 51, which is indicative of moderate social and 
occupational impairment.  A GAF score of 50 is indicative of 
serious social and occupational impairment.  VA treatment 
records dated in January 2005 and June 2005 indicate that the 
veteran's mood was anxious and his affect was easily 
irritable.  The veteran still was depressed at times.  
Thinking was fair.  The examiners indicated that the veteran 
had moderate impairment in social functioning and the veteran 
was partially and permanently disabled due to the major 
depressive disorder.  Despite the slight increase in the GAF 
score in 2005, the Board finds that the revised criteria for 
a 70 percent rating have been met in 2005.  The treatment 
records show that the service-connected major depressive 
disorder causes deficiencies in the areas of work, family, 
thinking, and mood.  

The veteran does not meet the criteria for a 100 percent 
rating under the old criteria.  He is not virtually isolated 
in the community inasmuch as he has maintained family 
relationships.  The evidence of record shows that while the 
veteran was social isolated and had moderate to major social 
impairment, he was not virtually isolated from the community.  
During the pendency of this appeal, the veteran has lived 
with his girlfriend or children.  He has contact with his 
sister.  There is no evidence of symptoms bordering on gross 
repudiation of reality and it cannot be said that he has 
totally incapacitating psychoneurotic symptoms.  While some 
of the VA examination reports indicate that the veteran 
experienced some paranoia and persecutory feelings, there was 
no evidence of delusions or hallucinations.  The evidence 
does not establish that the service-connected major 
depressive disorder causes a demonstrable inability to obtain 
or retain employment.  As discussed above, the examiners 
found that the service-connected major depressive disorder 
caused moderate to serious to major occupational impairment.  
There is no evidence that the major depressive disorder 
caused total occupational impairment.  The evidence of record 
shows that the veteran's unemployability was due to physical 
disabiities in addition to the major depressive disorder.  
The veteran also reported having other reasons for 
unemployability such as lack of transportation.  

Under the new criteria the sole basis for a 100 percent 
rating is total occupational and social impairment.  Sellers 
v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  As noted above, 
the major depressive disorder causes moderate to major 
occupational impairment, not total occupational impairment.  
The veteran is socially isolated and has moderate to major 
social impairment.  However, there is no evidence of total 
social impairment.  The evidence shows that the veteran 
interacts with his children, girlfriend and sister.  
Accordingly, there is no basis for awarding more than a 70 
percent rating.

The Board observes that a total rating based on individual 
unemployability has been in effect since July 12, 2000.

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for an initial disability 
evaluation in excess of 30 percent for the service-connected 
major depressive disorder from April 1, 1996 to May 17, 1998.  
The evidence of record does support the grant of a 70 percent 
rating but no higher from May 18, 1998.  The appeal is 
granted to that extent.    


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent from April 1, 1996 to May 17, 1998 for major 
depressive disorder is denied.  

Entitlement to a 70 percent disability evaluation for major 
depressive disorder from May 18, 1998 is granted.  

Entitlement to a disability evaluation in excess of 70 
percent for major depressive disorder from May 18, 1998 is 
denied.    
 


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


